        Case 1:19-cr-00337-RDB Document 25 Filed 09/13/19 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *

        v.                                        *    Crim. No. RDB-19-337

DARYL ALBERT VARNUM                               *

                  *   *   *   *   *   *  *   *    *  *
             MOTION TO SUPPRESS EVIDENCE SEIZED PURSUANT TO
                            SEARCH WARRANTS

       Defendant Daryl Varnum, through undersigned counsel, hereby moves this Honorable

Court to suppress evidence seized pursuant to a search warrant dated July 5, 2019, as well as

all derivative evidence, including evidence seized pursuant to subsequent search warrants ,

on the ground that those warrants failed to establish probable cause. Mr. Varnum also moves

to suppress evidence seized pursuant to a July 24, 2019 warrant for historical cell site data.

In further support, Mr. Varnum states:

I.     ALLEGED FACTS

       On July 5, 2019, U.S. Capital Police Special Agent Sean Wilson submitted an

affidavit seeking a warrant to search (1) the person of Albert Varnum; (2) Mr. Varnum’s

home; (3) Mr. Varnum’s 2006 Red pickup truck (“the red truck”); and (4) an apple iPhone 6

with IMEI 3S32620796E97932 (“the iPhone”).            See Application for Search Warrant

(“Application”), to be provided under seal in advance of hearing. Agent Wilson asserted he

had probable cause to believe the warrants would produce evidence of violations of l8 U.S.C.

§ 115(a)(l)(A)(Threatening An Official) and l8 U.S.C. § 875(c) (Interstate Threat). Id. at 2.

       The factual recitation included in the affidavit details a June 26, 2019 voicemail left

at the Florida district office of a Congressperson by a person “believed to be [Mr.] Varnum.”

Id. at 3. The voicemail is quoted verbatim, and employs explicit language including a claim


                                              1
         Case 1:19-cr-00337-RDB Document 25 Filed 09/13/19 Page 2 of 10



that the caller would “come down and . . . kill” the Congressperson. Id. Agent Wilson noted

that the voicemail was left by a number associated with AT&T.              Id.   Pursuant to an

“emergency disclosure request 18 U.S.C. § 2702(c)(4),” AT&T provided Agent Wilson with

subscriber information confirming that the phone number belonged to Mr. Varnum. AT&T

also provided Mr. Varnum’s home address. Id. These records also noted that the iPhone

was registered to Mr. Varnum’s account. Id.          “Location information, also provided by

AT&T as a result of the emergency disclosure request, showed that on June 29 and June 30,

2019, [Mr. Varnum’s] cel1 phone was in the proximity of [Mr. Varnum’s home address].”

Id. 1

        The affidavit includes a summary of records provided by the “Maryland Analysis and

Coordination Center” (“MCAC”)2 included detailed information about Mr. Varnum’s

workplace and confirming that the red truck was registered to Mr. Varnum. Id. at 3-4. The

affidavit included information provided by “law enforcement agents in the U.S. Department

of Defense Criminal Investigative Service” confirming that Mr. Varnum “is working at” a

secure government building that prohibits the possession of cell phones or firearms while he

works in the building. Id. at 4.

        The affidavit closes with recitation of the alleged facts of a 2015 police report noting

that Mr. Varnum’s wife stated that he owned “numerous firearms,” and a summary of a report




1
  Records received in discovery reflect that a request for this data was “initiated” by AT&T on
June 30, 2019. AT&T apparently provided the location data for the phone for various times from
June 29th through July 1, 2019.

2
  “The primary function of the MCAC is to provide analytical support for all federal, state and
local agencies involved in law enforcement, public health and welfare, public safety and homeland
security in Maryland.” See http://www.mcac.maryland.gov/about_mcac/our_mission/
                                               2
           Case 1:19-cr-00337-RDB Document 25 Filed 09/13/19 Page 3 of 10



from the Maryland State Police noting that Mr. Varum has one handgun registered to him

but does not possess a concealed carry permit. Id. at 5. The affidavit also includes reference

to a Facebook posting on an account identified as belonging to Mr. Varnum. Id. In it, the

author denounces a bill sponsored by the Congressperson. Id. The posting was made twelve

(12) minutes after the voicemail. Id.

       Based on the affidavit, the warrant was signed on July 5, 2019 and executed on July

8, 2019. That same day, Mr. Varnum was arrested and made his initial appearance on a

complaint, also filed on July 5, 2019. He was indicted on July 17, 2019 and has entered a

plea of not guilty.

       On July 24, 2019, Agent Wilson sought a second search warrant for cell phone records

associated with Mr. Varnum’s telephone number. The affidavit in support of that warrant

detailed Mr. Varnum’s arrest, post-arrest statements made to law enforcement, and an

extraction report done on the iPhone on July 23, 2019. That warrant issued and was executed

on or about July 26, 2019. 3

II.    ARGUMENT
       A.      The Affidavit Failed to Articulate a Crime.

       The Fourth Amendment provides that “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

violated....” U.S. Const. Amend. IV.      “As a general rule, the Fourth Amendment requires

that law enforcement searches be accompanied by a warrant based on probable cause.”

United States v. Kolsuz, 890 F.3d 133, 137 (4th Cir. 2018). A warrant is supported by




       3
          Discovery also includes correspondence from AT&T to Agent Wilson referencing a
request for information received on July 17, 2019. It is unclear exactly what information, if any,
was provided pursuant to this request.
                                                3
        Case 1:19-cr-00337-RDB Document 25 Filed 09/13/19 Page 4 of 10



probable cause if the facts alleged in the affidavit establish “a fair probability that

contraband or evidence of a crime will be found in a particular place.” United States v.

Lyles, 910 F.3d 787, 791 (4th Cir. 2018). “Probable cause only exists when an officer has a

reasonable belief that a law has been broken,” and an “officer cannot have a reasonable belief

that a violation of the law occurred when the acts to which an officer points as

supporting probable cause are not prohibited by law.” United States v. Williams, 740 F.3d

308, 312 (4th Cir. 2014); see also Doe v. Broderick, 225 F.3d 440, 452 (4th Cir. 2000) (“[A]

mere hunch that illegal activity is afoot will not provide a valid foundation for the issuance

of a search warrant.”).

       As a threshold matter, the affidavit failed to detail “fair probability” that Mr. Varnum

committed a crime, or that his home, truck, phone, or person would yield evidence of an

alleged crime. The application alleges that Mr. Varnum left a threatening voicemail, and

espoused a political viewpoint in a social media posting. Political views alone cannot form

the basis of the government’s intrusion into sanctity of the home.          See Ostergren v.

Cuccinelli, 615 F.3d 263, 270-71 (4th Cir. 2010) (“The First Amendment means that

government has no power to restrict expression because of its message, its ideas, its subject

matter, or its content.”). Thus, the only criminal accusation memorialized in the application

is that – over a week before the application was made - Mr. Varnum left a message

threatening to kill a member of congress if that Congressperson “[did] that bill.” Affidavit,

2. This, in connection with other evidence known to the government at the time of th e

request, is fails to provide probable cause for crime.

       The Supreme Court has concluded that, in order to qualify as constitutionally

unprotected criminal speech, a threatening statement must amount to a “true threat” rather



                                               4
           Case 1:19-cr-00337-RDB Document 25 Filed 09/13/19 Page 5 of 10



than mere political hyperbole or idle chatter. See Watts v. United States, 394 U.S. 705, 708

(1969) (per curiam). The Fourth Circuit has similarly read such a requirement into 18 U.S.C.

§ 115. See United States v. Roberts, 915 F.2d 889, 890–91 (4th Cir.1990).

          The Fourth Circuit has identified four factors, first applied in Watts, to be relevant to

determining whether a statement was a true threat: 1) whether the statement was made in

jest; 2) whether it was made to a public audience; 3) whether it was made in political

opposition: 4) and whether it was conditioned upon an event the speaker himself vowed

would never happen. See United States v. Lockhart, 382 F.3d 447, 451–52 (4th Cir.2004).

Here, the threat articulated in the search warrant affidavit was conditioned upon the

Congressperson “do[ing] that bill,” a vague description of an event that hadn’t occurred and

was overtly political. Moreover, the voicemail was left on an office voicemail service, and

the political message posted to a publicly available website. Thus, both were available to an

audience, one unquestionably public. Further, the application does not allege Mr. Varnum

had planned for the acts alleged or taken any steps to complete them. While the voicemail

does note a specific target of the threat, it doesn’t connote a specific location or time for the

crime to occur. It is also critical that some nine (9) days had passed without incident since

the threat. Further, the affiant appears to concede that there was no effort on the part of Mr.

Varnum to leave his home and travel to Florida, the location of the office where the voicemail

was left, and the location of the alleged target of the threat. Against this backdrop, the

voicemail appears to be crude political speech, but not a crime. Though it is true that any

threat to kill is unquestionably a serious matter warranting additional investigation, the

application failed to articulate an imminent “true threat” and the warrant shouldn’t have

issued.



                                                  5
         Case 1:19-cr-00337-RDB Document 25 Filed 09/13/19 Page 6 of 10



       Further, facts noted in the application were stale. “[T]here is no question that time is

a crucial element of probable cause.” United States v. Richardson, 607 F.3d 357, 370 (4th

Cir. 2010). Thus, a “search warrant may issue only upon allegations of facts so closely

related to the time of the issue of the warrant as to justify a finding of probable cause at that

time.” United States v. Doyle, 650 F.3d 460, 474 (4th Cir. 2011) (emphasis in original).

Here, the application notes a specific alleged threat, tied to a specific legislative act (i.e.,

“do[ing] that bill”).   There is no claim that the threat was ongoing. In fact, that well over

a week had passed without incident (or even movement on the part of Mr. Varnum, who was

shown by records received by AT&T to still be at or near his Maryland home and not on his

way to Florida), belied the claim that the threat was imminent.

       Finally, the application failed to tie the alleged crime to the locations to be searched.

An “affidavit should establish a connection between the defendant and the residence to be

searched and a link between the residence and any criminal activity.” United States v.

Martin, 297 F.3d 1308, 1314 (11th Cir. 2002). A connection between the targeted residence

and the alleged perpetrator of a crime command is inherent in Lalor’s command that “the

crucial element is not whether the target of the search is suspected of a crime, but whether it

is reasonable to believe that the items to be seized will be found in the place to be searched.”

United States v. Lalor, 996 F.2d 1578, 1582 (4th Cir. 1993). Indeed, “residential searches

have been upheld only where some information links the criminal activity to the defendant’s

residence.” Id. at 1583 (emphasis added). Though there is no rigid rule as to the quantum of

such proof required, there must be some “firm evidence” connecting the alleged perpetrator

to the home to be searched before a warrant should issue. See United States v. Kennedy, No.

CIV. 07-CR-131, 2007 WL 2156611, at *5 (E.D. Va. July 25, 2007), aff'd, 292 F. App'x 240



                                               6
         Case 1:19-cr-00337-RDB Document 25 Filed 09/13/19 Page 7 of 10



(4th Cir. 2008) (“The warrant in this case was based on firm evidence that, prior to the

incident, Michael Kennedy resided at the address to be searched . . . .”).

       Here, the affiant only tied alleged threats to the phone number associated with Mr.

Varnum’s phone, not his home or vehicle. Though information provided by AT&T tied that

phone to the proximity of Mr. Varnum’s home. That information was unlawfully obtained.

See, infra, II (c). The warrant should not have issued.

       B. The Warrant Was Overbroad.

       “At its core, the Fourth Amendment protects against general warrants that authorize

‘exploratory rummaging in a person’s belongings . . . by requiring a particular description of the

things to be seized.’” United States v. Williams, 592 F.3d 511, 519 (4th Cir. 2010) (citing Anderson

v. Maryland, 427 U.S. 463, 480 (1976) (internal quotation marks omitted)). In order to ensure that

the invasion of a suspect’s privacy and property under a warrant is no greater than absolutely

necessary, “a search is confined in scope to particularly described evidence relating to a specific

crime for which there is probable cause.” United States v. Oloyede, 982 F.2d 133, 138 (4th Cir.

1992) (emphasis added); see also Williams, 592 F.3d at 519 (“The particularity requirement is

fulfilled when the warrant identifies the items to be seized by their relation to designated crimes

and when the description of the items leaves nothing to the discretion of the officer executing the

warrant.”) (citations omitted).

       The particularity requirement “ensures that the search will be carefully tailored to its

justifications, and will not take on the character of the wide-ranging exploratory searches the

Framers intended to prohibit.” Maryland v. Garrison, 480 U.S. 79, 84 (1987). “A failure to

describe the items to be seized with as much particularity as the circumstances reasonably allow

offends the Fourth Amendment because there is no assurance that the permitted invasion of a



                                                 7
         Case 1:19-cr-00337-RDB Document 25 Filed 09/13/19 Page 8 of 10



suspect’s privacy and property are no more than absolutely necessary.” United States v. George,

975 F.2d 72, 76 (2d Cir. 1992). “The modern development of the personal computer and its ability

to store and intermingle a huge array of one’s personal papers in a single place increases law

enforcement’s ability to conduct a wide-ranging search into a person’s private affairs, and

accordingly makes the particularity requirement that much more important.” United States v.

Otero, 563 F.3d 1127, 1132 (10th Cir. 2009).

       Here, the warrant sought permission to seize and search “records that might be found on

[at the home, in the red truck, or on Mr. Varnum’s] person, in whatever form they are found.”

Affidavit, 9. “One form in which the records might be found,” the affiant continued, “is data stored

on a computer's hard drive or other storage media such as hard disks, RAM, floppy disks, flash

memory, CD-ROMs, and other magnetic or optical media.” Id. Thus, the warrant permitted a

general rummaging of all electronic items for “records,” leaving it to the complete discretion of

the searching officers to determine what should be viewed and seized. The danger of such an

expansive search was detailed in Riley:

       In 1926, Learned Hand observed . . . that it is “a totally different thing to search a man’s
       pockets and use against him what they contain, from ransacking his house for everything
       which may incriminate him.” United States v. Kirschenblatt, 16 F.2d 202, 203 (C.A.2). If
       his pockets contain a cell phone, however, that is no longer true. Indeed, a cell phone search
       would typically expose to the government far more than the most exhaustive search of a
       house: A phone not only contains in digital form many sensitive records previously found
       in the home; it also contains a broad array of private information never found in a home in
       any form—unless the phone is.

Riley v. California, 134 S. Ct. 2473, 2490-91 (2014). The warrant was overbroad and should not

have issued.

       C. The Warrant Application Relied on Illegally Secured Evidence.

       Under the Electronic Communications Privacy Act (“ECPA”) law enforcement only

may require disclosure of subscriber information under limited circumstances, including


                                                 8
        Case 1:19-cr-00337-RDB Document 25 Filed 09/13/19 Page 9 of 10



when there is (1) a warrant, (2) a court order, (3) consent of the subscriber, or (4) an

administrative subpoena. See 18 U.S.C. § 2703(c). The ECPA also authorizes companies

storing electronic communications to disclose such information “to a governmental entity, if

the provider, in good faith, believes that an emergency involving danger of death or serious

physical injury to any person requires disclosure without delay of information relating to the

emergency.” 18 U.S.C. § 2702(c)(4). It is under this provision that authorities in this case

learned most of the relevant information included in the application including the identity of

Mr. Varnum, his phone number, address, and, using cell site location data, Mr. Varnum’s

“proximity” to that address around the time of the alleged offenses. Affidavit, 2.

       Law enforcement is required to secure a warrant before receiving cell site location

data. See Carpenter v. United States, 138 S. Ct. 2206, 2221, 201 L. Ed. 2d 507 (2018). Here,

authorities did not secure a warrant before requesting, and receiving, that critical data from

AT&T. Moreover, the law was well-established at the time of the request, leaving no excuse

for police to fail to secure a warrant. Since that illegally-obtained information was critical

to the issuance of the challenged warrant, suppression of the fruits of the challenged warrant

must be granted. Wong Sun v. United States, 371 U.S. 471, 487–88 (1963); see also United

States v. DeQuasie, 373 F.3d 509, 519 (4th Cir. 2004) (noting that the exclusionary rule

“reaches not only primary evidence obtained as a direct result of an illegal search or seizure,

but also evidence later discovered and found to be derivative of an illegality or fruit of the

poisonous tree.”).

       It bears noting that authorities ultimately did secure a warrant for cell si te location

data, but on July 24, 2019, well after it had apparently already received that data from Mr.

Varnum’s cellphone provider pursuant to its earlier, warrantless demand. Further, that



                                              9
        Case 1:19-cr-00337-RDB Document 25 Filed 09/13/19 Page 10 of 10



second warrant rested on illegally obtained evidence from Mr. Varnum’s arrest and the July

8, 2019 search.     This warrant rested on tainted evidence, and thus its fruits must be

suppressed.

III. CONCLUSION

     For the reasons set forth above, any response, and those arguments to be offered at a hearing

on the motion, Mr. Varnum requests that this Court suppress all tangible and derivative evidence

obtained as a result of the execution of the challenged warrants, and for such other relief as this

Court deems just and necessary.

                                              Respectfully submitted,

                                              JAMES WYDA
                                              Federal Public Defender

                                                             /s/
                                              BRENDAN A. HURSON (#28179)
                                              Assistant Federal Public Defender
                                              100 South Charles Street
                                              Tower II, 9th Floor
                                              Baltimore, Maryland 21201
                                              Phone: (410) 962-3962
                                              Fax: (410) 962-0872
                                              Email: Brendan_Hurson@fd.org

                                  REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District Court for the District

of Maryland, a hearing is requested on Defendant’s motion.

                                                            /s/
                                              BRENDAN A. HURSON
                                              Assistant Federal Public Defender




                                                10
